EXHIBIT23.1 CONSENT OF REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM We hereby consent to the incorporation by reference in the Registration Statement (Form SB-2) of Buckeye Ventures, Inc. with respect to our report dated April 12, 2007, on the financial statements included in the Annual Report (Form 10K-SB) for the fiscal years ended December 31, 2006 and 2005. We also consent to the reference to our firm under the heading “Experts” in the Registration Statement. /s/ Michael T. Studer, C.P.A., P.C Michael T. Studer, C.P.A., P.C. Freeport, New York December 5, 2007
